McCay, Judge.
1. Assuming that the employees of the Western and Atlantic Railroad were in fault in not stopping the cars at a suitable place for the plaintiff below to get off, it does not at all follow that the State is liable for the damage which was subsequently inflicted. A prudent man, under the circumstances, would have sought the conductor, or gone on to the *357next station, and if any injury came from this he would have his right of action. But the plaintiff took the affair into his own hands. He rang the bell to the driver to stop the train. This he had no right to do; at least, only in very extraordinary cases has a passenger a right to do this. The rope is not there for the use of passengers, but to enable the conductor to communicate with the engineer. So dangerous a thing as a train of cars is not to be at the mercy of a passenger. The public interest, as well as the rights of the railroad company, require that the bell rope shall be sacred to the touch only of the proper officer. When the bell was rung, and the driver commenced obeying it, the plaintiff had no business on the platform; at least he was there at his own risk, till the cars stopped. The platform is not a safe place to be, and it is not made to ride on; still more careless was he to go down upon the step, where any sudden jar might throw him off. But, in our judgment, it was perfect recklessness to attempt to jump off before the cars stopped, especially as the signal to stop did not come from the proper person. That at the moment there was a jerk of the cars, does not, we think, help the case. Such jerks in stopping must occur, and when he undertook to take control of the train, and leap from it in the dark, he should have thought of this liability. That he thought the speed was sufficiently slackened, is his misfortune. And it seems to us absurd to say that a railroad company, in stopping its cars, is bound so to stop them as to avoid danger to passengers who undertake to get off before the stoppage is complete. No man has a right to assume that it is safe to get off a train that is running at any speed, since, until it is entirely stopped, there may or may not be changes of motion, jerks and other irregularities, dangerous to one in the act of getting off.
2. We think the Court erred in charging the jury that the road was liable if the cars had got so slow as to make it apparently safe. It "was not an open question under the evidence. The cars, according to the plaintiff’s own testimony, were still in motion, and so rapidly that they did not finally stop until the *358rear of the train, some eight or ten cars’ lengths from him, had gone considerably past him. No man of ordinary prudence would have done such a thing; it was a rash, reckless act, and displayed want of ordinary care.. We are ready to hold railroads to the strictest terms of liability, but to say that a passenger who desires to get off and who, under the circumstances, has a right to get off, may take it upon himself to ring the bell and leap off while the cars are still in motion, however slow that motion may be, is, we think, laying down a rule not only unjust in itself, but one dangerous to the public safety.
Judgment reversed.